By the Court.
There having been no actual ouster of the plaintiff by the entry of the defendant, and the defendants remaining in possession and taking the profits under the circumstances of this case, is to be considered as holding not against, but under the plaintiff, as tenant at will; especially as the defendant by his note had secured the annual interest of the debt, which is in lieu of the annual rents, for which he is now liable. Besides, by his accepting said bond and condition from the plaintiff he is estopped from claiming said land without paying said note.